CONTRAT D'AMODIATION

LE PRESENT CONTRAT D'AMODIATION EST CONCLU A KINSHASA
LE 06 JANVIER 2911,

ENTRE :

L'OFFICE DES MINES D'OR DE KILO-MOTO, en sige (OKIMO), Entreprise
Publique de droit congolais, actuellement en transformation en société par actions à
responsabilité limités, créée aux termes de l'Ordonnance-loi n°66-419 du 15 juillet
1966, ayant son siège social à BAMBU, District de l'ITURI, BP. 219, at son siège
drunistratif à Kinshasa, au nunéro 15 de l'avenue des Sé galais, dans là
cornmune de la Combe, immatriculée au Registre de Commerce de I Ville de
BUNIA sous le numéro NRC 024 et à l'identification Nationale au numéro AD 1094
D, cireprésenté par son Président du Conseil d'Administration er fonctions,
Monsieur Yvon NSLIKA Zi KABWÏRU, et son Administrateur-Directeur Général,
Monsieur Willy BAFOA LIFETA, tous nommés aux termes de l'Ordonnance
identité n'UË ; Membres
S, ci-après

PAL

ou F & AMODIART », d’une part,

té HERA SPRL (filiale de SIVAHERA AG, H° Fédéral
MÜ4-5), Société Frivée à Responsabiilé Limitée de droil con
èe au Nouveau Registre du Commerce de la Vile de KIMSHAËSA sous ke
GITAISAA du 30 avri 2007 ef à l'identification nationale sous 8 numéro D.
D1IS-NUBAG ?L, ayaril son 45, Boulevard du 20
juin, lrumeubie IMMOBILIA. Cernmur a ce la Gombe. représentée aux fins des

entés par Mons Patrick KRATEUVA-SIVAMERA, son Président Directeur
: e ÉPATIERA »

ou F4 AMIODIATAIRE », d'autre part;

Â

Page 1 sur 20
IL A ETE PREALABLEMENT EXPOSE CE QUI SUITE? M
1. L'OKIMO est titulaire des droits miniers constatés par les Permis te ploitation
n° 5051 et 5053, couverts par les Arrêtés Ke : d
n°2869/CAB.MIN/MINES/01/2007 et n° 2871/CAB.MIN/MINES/01/2007,
en date du 12 mai 2007, portant transformation de la Concession n° 38 en
Permis d'Exploitation n° 5051 et 5053 au nom de l'OKIMO, en conformité avec
les dispositions de l'article 339 du Code Minier et 589 du Règlement Miñier

congolais.

Ces afférents permis tüur-confèrent le droit exclusif d'effectuer, à l'intérieur des
périmètres sur lesquels ils portent et pendarñit la durée de leur validité, les travaux
de prospection, de recherches et d'exploitation de l'or et lé cas échéant, des
substances associées ou non associées s’i-en demande l'extension.

3... Depuis plusieurs années, FOKIMO a décidé de relancer les activités de
prospection, de recherche et d'exploitation des gisemients aurifères dans ses
concessions, mais il ne. dispose pas encore de moyens financiers nécessaires

pour ies réaliser. À cet effet. fOKIMO a résolu de faire appel à des capitaux

privés grâce à ta crédion-de joint-ventures—avec des partenaires miniers
disposant d'un crédit "honorabilité, ce garanties financières et d'une expertise
technique suffisante.

Dans ce registre, OKIMO et SIVAHERA AG ont eu plusieurs coniadts, échanges
et réunions tie travail, à l'issue desquels les deux parties ont conclu en date €
#8:novermibre: à
8 da réslisation d'une étude de fais
faccès auxiiles miniers de l'OKIMC. Aux termes de cet ACC :
SARL a dépasé un rapport géolégique préliminaire et a renouvelé son interim:
“de conclure sun contrat g'amodiation avec l'OKIMO. pour ia réalisation des
travaux de sondages et d'exploration en vue d'une exploitation indusirielle dans
ses concessions minières ; no

5. Dans:le souci de se confonmer aux prescrits de l'article 23 de ia tot n°007/2002
du 11 juillet 2002 portant Gode Minier; SIVAHERA AG a créé une société de àroit
L otais dénommée: SIVAHERA SPRL, ayant son siège social à Kinshasa en
République : Démocratique. du Congo: remplissarit ainsi conditions” de
l'éligibiié prévues par lés dispositions de l'article 23 alinéa Æoointe deta toi
précitée. - : : : oo

“6.” À l'issue d8 plusirrs réuñions de travail, les.deux parties se sont accordées sur
la détermination d'u pé e minier: devant faire l'objet des travaux
d'exploration pour la. can on des réserves:et d'exploitation industrielle dans : :

le cadre d'un contrat d'asso iätiori à conclure. -

7. Dans le souti de do ice projet commun, les parties ont convenu de

conclure, dai tions: du. Code et du-Règiement Miriers'en
vigueur en Rël ‘du Congo, un Contrat d'Aiiodiation péttant
‘sur le” péri par les Permis d'Exploitation nf 5084 (totaf et
5051 {Amodi trés minière aû Nord}, d'une superficie fôtaiè de

201.34 km”.

‘or Page air 58

LA TENEUR SUIT :

ARTICLE 1° : OBJET

1.1. Aux termes du présent contrat, l'Amodiant accorde à l'Amodiätaire, qui accepte,
l'amodiation sans limitation de ses droits miniers, sur les Permis d'Exploitation
n° 5053 et n° 5051 (37 carrés miniers à la partie Nord), couvrant un périmètre
minier consolidé dont la superficie et le nombre de _carrés_sont indiqués. à

l'annexe A. du présént contrat, ainsi que dans” les ceriificats cats constatant lesdits”
Permis.

1.2. Conformément aux dispositions contenues dans le titre VII, Chapitre | du Code
Minier, cette amodiation emporte le droit exclusif accordé par l’'Amodiant à
l'Amodiataire d'entreprendre tous les travaux de sondages de confirmation des
réserves et d'exploitation éventuelle des gisements à réserves certifiées dans
les limites du Périmètre Amodié, telles que définies à l'Annexe A du présent
contrat.

1.3. Il s'agira notamment d'effectuer à l'intérieur du Périmètre Amodié tous les
travaux de sondages géologiques par l’utilisation des techniques modernes,
spour:la confirmätion des réserves des substances minérales et d'exploitation
le des: gisements des substances minérales situées dans cette zone et
ds di . ert-toute propriété st liberté des produits finis extraits de ces

iserfiénts, dané' le:respect des dispositions du Code et du Règlement Miniers

n la mêtière: Les: travaux pouvant être effectués par l'Amodiataire dans le

érimÈtre Améëié:aux termés du présent Contrat comprennent, sans restriction
‘aucure, le prélèvement d'échantillons en masse, l'extraction des roches dures,

“le traifément ‘ën usine pilote, l'utilisation des techniques modernes notamment
la géophysique, la géochimie, la télédétection, le carottage, les techniques de
radiofréquence, etc.

1.4. Si une substance minérale autre que celles pour lesquelles l'autorisation est
accordée à l'Amodiataire est découverte dans le Périmètre Amodié, l'Amodiant
s'engage à obtenir, conformément à l'article 162 du Code Minier, l'extension de
l'autorisation d'exploitation de cette substance.

1.5. Les travaux d'exploration et de collecte d'informations à réaliser seront focalisés
sur - l'exploration ‘ géologique, par. l’utilisation . des techniques modernes, :.
notamment la géophysique, ia géochimie, la télédétection, les Sondages et la
technique des radiofréquences, étc.

Page 3 sur 20
CLE 2 : DUREE

ARTI
21.

23.

des droits de l'Amodiant au titre des Permis d'Exploitation qui cô
Périmêtre Amodié, augmentée de tous renouvellements et/ou extensions
{comme l'extension du terme du fait de la force majeure), étant entendu que le
présent contrat deviendra caduc à la date de la cession du dernier des permis
d'exploitation n° 5053 (Amodiation totale) et 5051 (Amodiation partielle avec 37
carrés miniers au Nord) à la Société commune qui sera créée entre OKIMO et
SIVAHERA SPRL, la date à prendre en considération étant celle de l'émission :
parte Cadastre Minier- des-certificats-représentants ces-titres miniers-airnom de
la Société commune.

. L'Amodiant s'engage à faire renouveler les Permis d'Exploitation pour des

durées supplémentaires de quinze (15) ans.

Généralement, FAmodiant procédera, en temps utile, au renouvellement ou à
l'octroi d'un ou plusieurs nouveaux droits miniers sur le Périmètre Amodié avant
l'expiration, contenant des modalités et conditions identiques, conformément
aux dispositions du Code Minier pour la durée de ce Contrat et de son
renouvellement-et/ou extension.

Toutefois, l'Amodiant pourra résilier le présent contrat d'amodiation du fait de

-FAmodiataire. après une mise en demeure de cent vingt (120) jours, par lettre

2.4.

2.5.

2.6.

2.7.

‘recommandée avec accusé de réception, sauf cas de force majeure, au cas où

FAmodiataire n'aurait pas rempli ses obligations spécifiées à l'article 177 du
Code Minier notamment :

ä LE non-paiement.par l'Amodiataire des impôts, taxes et redevances dus à
l'État ;

- La non-observation des lois et règlements pouvant entraîner des
conséquences financières ou administratives préjudiciables à l'Amodiant;

- Le non-paiement des:loyers d'amodiations suivant les modalités convenues
entre les parties dans un arrangement particulier.

Le‘droit de l’'Amodiant à résilier le: présent Contrat n’est applicable que si et
seulement si l'Amodiataire a omis de prendre les mesures correctives voulues
dans un délai de soixante (60) jours à compter de la notification -écrite à cet
effet de l'Amodiant.

L'Amodiataire pourra également résilièr lé présent Contrat pour des raisons de
convenance personnelle moyennant le respect d'un préavis de six (6) mois
minimum.

L’Amodiataire pourra également renoncer à une partie du Périmètre Amodié. Il
Saisira à cet effet l'Amodiant par une requête motivée.

Pendant la période de préavis, les Parties s'engagent à exécuter de bonne foi
toutes leurs obligations découlant du présent Contrat.

Page 4 sur 26
2.8. La création de la société de Joint-venture prévue à l'Arti
automatiquement l'expiration du présent Contrat d'Amodiatio
dénonciation préalable.

2.9. Si l'Amodiant ne respecte pas ses obligations aux termes du Contrat et de plus
s'il omet de prendre les mesures correctives dans un délai de soixante (60)
jours à compter de la notification écrite de l'Amodiataire, ce derniér pourra alors
avec prise d'effet immédiat dénoncer le Contrat.

ARTICLE 3 : RÉMUNÉRATION

34: Le présent contrat est consenti mMoyennant:le. paiement par. l'Amodiataire-d'un

loyer mensuel fixé à vingt mille dollars américains (20.000 USD), couvrant tout

- le Périmètre: Amodié. Ce loyer mensuel est payable trimestriéllement: it est
portable et non-quérable.

3.2. Dès la signature du présent Contrat d'Amodiation, l'Amodiataire s'engage à
verser au profit de l'Amodiant un paiertieht anticipatif de six (6) mois de loyers.

3.3. En cas de modification du Périmètre Amodié, les parties conviennent de revoir
le taux du loyer. d'amodiation en fonction de la superficie et de la dimension

Fm dudit Périmètre, © + 7

3.4. lite moditication au taux de loyer d'amodiation requiert Facuord préalable et FR

lit de deux parties. ‘ ‘

Fe : . i

3.5. Be parties conviennent également de fixer un nouveau taux de foyer
Kfämodiatien en cas de certiication des réserves d'un cu des gisements
Féhnant leu à un projet d'exploitation industrielle, ou en fonction des critères ci-
après ayant une influence sur l'exploitation projetée, notamment la teneur en or

du minérai, la taille et ia qualité des réserves et le prix de For sur les marchés
internationaux. Ce taux devra tenir compte des investissements -en

infrastructures et charges de l'amodiataire et [a rentabilité du projet commun.

3.7. Sauf accord express dés -barties, fAmodiataire ne sera ‘pas. Soumis à: ües ‘
obligations autres de régier.à l'Amodiant où à toute fierté partie des
rémunérations äutres:et uelconques, ce afiñ de jouir des droite cédés dans le
présent contrat. lesdiés rémunérations divergeant ‘de’ célles expressément

stipuléés dans le présént contrat ou dans le Code Minier.

AT R

ARTICLE 4 : OBLIGATIONS DE L'AMODIATAIRE

L’Amodiataire s'engäge principalement à:

a) Entreprendre et à réaliser tous les travaux et études prévus dans le respect du
programme élaboré de commun accord, dès l'entrée en vigueur du présent
Contrat. Il prendra à sa charge la totalité des dépenses nécessaires à la
réalisation dudit programme, par lui-même ou par l’une quelconque de ses filiales
ou ses partenaires connus de l'Amodiant ;

--Sonfommément.aux prescriptions de l'article 177. du Code Minier, entreprendre

tous les travaux de construction, d'aménagement, d'équipement, d'infrastructures
routières, travaux d'entretien et à apporter les investissements nécessaires pour
la recherche, l'accès, le développement et l'exploitation des gisements situés
daris le Périmètre Amodié ;

c} À conduire ses activités dans le Périmètre Amodié en conformité avec les lois et
règlements en vigueur en République Démocratique du Congo ;

d) Assurer l'éntretien des installations industrielles, administratives, sociales ou

.comméfélales qui peuvent être mises à sa disposition et qu'il accepte
“fétmellement “litiiser..de façon à lés maintenir en état normal de
nétésiement “euivañtune liste à établir contradictoirement par les deux

pé

à l'Amicdiant, Shns restriction et selon les mêmes conditions que celles

autres «usaËgrs de l'Amodistaire, le libre accès et usag
Aéiiètures rautièrésiluviales et aériennes, comurises:dans le Pa
bia; Sous téverve déine pas affecter les activités de l'Ainodiataire ;

&

de Pendant toute la durée du présent Contrat et dès son entrée &r viJUEUr, F
tous impôts, taxes et redevances dues à fÉtat en rapport avec je Périrètre
Amodié, én conformité avec les dispositions de l'article 177 du Code Miniér ;

8): En. conf
paièment "pour le: compte de l'Amodiant, pendant toute la diirée du présent
‘ Contrat ‘les rédévances où droits superficiaires dus à l'État relativement aux

carrés constituañt le Périmétre Amodié : : | | | .

h} ‘Assurer: l libre accès À ses installations à toute persohdé .mandatée par
FAmodiant ou par l'Administration: Publique -et lui fournir toutes informations et
tous documents-péermettaht à ce dernier d'exécuter ses obligations etide remplir
les. conditions ‘découlant -de sa qualité. de tituiaire. des ‘droits miriers,
conforméntient aux dispositions:en vigueur du Code et du Réd'ement Miniers ;

Ne pas trañsféter les droits lui reconnus découlant du présent: Contrat, ni les
apporter en garantie, sañs l'aïcard express st écrit de l'Amiodiant

ee : } si Page 6 sur20

D)

Mines, les services Publics concës ou
compétents et les communautés locales, l’'Amodiataire devra, au cas par cas,
approuver l'objet et le coût desdits travaux, Projets ou réalisations.

ARTICLE 5 : OBLIGATIONS DE L'AMODIANT
Pendant toute ja durée du présent Contrat, l'Amodiant s'engage à :

5.1. Ne pas céder, transférer où aliéner, de quelque Mänière que ce soit, les droits

52. Faire enregistrer le présent Contrat d'Amodiation au Cadastre Minier (CAMI),
conformément aux dispositions du Code et du Règlement Miniers ;

5.3. Maintenir la validité de ses droits miniers portant sur les Permis d'Exploitation

aux dispositions de l'article 196 point b du Code Minier;

5.4. Faire ce qui est nécessaire Pour obtenir, en temps voulu, le renouvellement de

Communiquera à l'Amodiataire, Pour un meilleur suivi, toute Correspondance
OU demande relative à ces titres et droits minier.

5.5. Fournir, dès réception, copies à l'Amodiataire de toutes Correspondances

5.6. Garantir et prendre toutes dispositions afin que les droits miniers sur le
Périmètre Amodié soient et demeurent libres de toute charge, servitude,
sûreté ou autre nantissement :

5.7.  S'opposer à tous agissements de quelque nature qu'ils Soient, susceptibles de .
remettre en cause ou de Porter atteinte: à l’un quelconque des droits de
l'Amodiataire ;

5.8 Informer immédiatement par écrit l'Amodiataire, au cas où un tiers présenterait

n'entreprendra aucune action relative à ces demandes ou iñstances. ni
n'acceptera que sur instruction spécifique de l'Amodiataire.

{ Page 7 sur 20
5.9.

5.10.

5.11.

La conduite de tout procès, les instructions aux avocats,

action juridique ou légale, ainsi que toute transaction ou Comp Ra
ressort exclusif de l’'Amodiataire. L'Amodiant y apportera son ass
conformera à toute instruction relative à ces demandes et instances :

Accorder et assurer à l'Amodiataire une POSSession paisible sans interruption
OU perturbation, notamment des droits suivants :

a) A l'intérieur du Périmètre Amodié

- le libre Usage des routes et voies d'eau ;

- l'abattage des bois nécessaires à ses travaux ;

- le creusage des canaux et des canalisations ;

- l'installation des moyens de communication et de transport de

toutes natures.
b) A l'extérieur du Périmètre Amodié

- le libre usage de toutes les routes et pistes donnant accès au
Périmètre Amodié, ainsi que des pistes d'aviation ;
- l'usage, moyennant paiement, de l'eau et de l'énergie électrique.

Pour lesquelles les Permis d'Exploitation ont été établis, l'extension de
l'autorisation à l'exploitation desdites Substances :

Ne pas chercher à Modifier une condition quelconque relative au Périmètre
Amodié qui pourrait avoir un effet négatif sur les droits de l'Amodiataire ou lui
causer préjudice.

ARTICLE 6 : GARANTIES DE L'AMODIANT

L'Amodiant atteste et garantit :

Qu'il est le seul et Unique titulaire des Permis d'Exploitation :

Qu'il a pleine Capacité pour conclure [e présent contrat, et qu'il fera en sorte
que l'Amodiataire obtienne les autorisations et visas nécessaires à son
activité en tant qu'amodiataire, pendant toute ia durée de validité du présent
contrat ;

Que les Permis d'Expioitation ne sont grevés par aucune servitude, charge,
hypothèque ou autres sûretés ;

Que l'Amodiataire ne Subira aucun désagrément ou éviction, sous Punique

réserve des restrictions imposée par le Code Minier et les règlements
applicables, et qu'il défendra l'Amodiataire et S'opposera à tous agissements,

Page 8 sur 20

- Qu'il n'existe pas des dommages environnementa x
Amodié découlant de ses activités ( à l'exception des: £
des exploitants artisanaux ou des tiers), qu'il n'existe 2às pour le Péb
Amodié des contraintes ou d'exigences des Administr: rpukli É
propriétaires fonciers ou des tiers, qu'il n° y a pas de” supposer
l'éventualité de prétentions, de procès ou des litiges, que l'Amodiant
assumerait toutes responsabilités en des telles éventualités et qu’enfin
l'Amodiant veillera à indemniser l'Amodiataire dans le cadre des activités
menées dans le Périmètre Amodié avant la date d'entrée en vigueur du
présent contrat ;

ARTICLE 7 : RESPONSABILITES DES PARTIES

7.1.

72.

7.3.

7.4.

7.5.

Les parties reconnaissent leur responsabilité solidaire et indivisible vis-à-vis de
FÉtat, notamment en ce qui concerne le paiement des impôts, taxes et
redevances relativement au Périmètre Amodié, conformément aux dispositions
de l’article 177 du Code Minier.

L'Amodiataire reconnaît à l'Amodiant le droit de poursuivre, par lui-même ou
par des tiers, tous travaux de prospection, de recherche ou d'exploitation à
l'extérieur du Périmètre Amodié.

Les parties s'accordent également un droit de passage réciproque sur les
périmètres qui leur sont réservés, en cas de nécessité pour la réalisation de
leurs travaux et l'exécution de leurs obligations respectives.

Chacune des parties s'engage à assumer des responsabilités, sauf en cas de
force majeure où du fait d'un tiers, résultant de ses propres travaux dans les
limites de leurs périmètres respectifs. À cet effet, chacune des parties souscrira
les assurances nécessaires pour couvrir ses responsabilités, quelle que soit
leur nature, de sorte qu'aucune d'elles ne puisse subir des dammages ou avair
à faire face aux obligations résultant d'actions ou de travaux réalisés par l’autre

partie.
L'Amodiant et l'Amodiataire s'engagent à effectuer toutes les formalités et à
Signer tous actes et documents nécessaires À la réalisation des obligations
découlant du présent contrat.

ARTICLE 8 : CRÉATION DE LA SOCIÉTÉ COMMUNE {JOINT-VENTURE)

8.1.

8.2.

En cas de découverte d'un ou des gisements économiquement exploitables
dans le Périmètre Amodié, à l'issue de la présentation de l'une étude de
faisabilité y relative, tes parties conviennent de la possibilité de créer une
Société commune (joint-venture) pour l'exploitation industrielle dudit ou desdits
gisements et à laquelle seront cédés les permis d'exploitation couvrant le
Périmètre Amodié.

Dans ce cadre, les parties conviennent de négocier et de signer préalablement
un Contrat d'Association relatif à la constitution de la société commune, qui
définira les conditions d'organisation et de fonctionnement de ladite société,
ainsi que les droits et obligations des parties dans la société commune.

Page 9 sur 20

8.3.

8.4.

8.5.

Les principes et clauses majeures du Contrat d'Association Kcenc
parties sont déterminés en l'Annexe C. Ke

Â

lure ,
2 4

Lors de la constitution de la société commune, l'Amodiataire payera au profit du
Trésor Public et de l'OKIMO un montant au titre de pas de porte pour
l'ensemble des Permis d'Exploitation constituant le périmètre du projet
commun. Ce montant, à convenir de commun accord des parties, est payable
après la constitution de la société commune (joint venture) et le transfert en sa
faveur de tous les titres miniers couvrant le Périmètre du projet commun.

Les parties s’obligent à déployer le maximum d'efforts pour négocier et signer le
contrat de joint-venture dans les douze (12) mois qui suivent la remise de
l'étude de faisabilité issue de la signature du présent contrat d'Amodiation.

ARTICLE 9 : CONFIDENTIALITE

9.1.

9.2.

+ 9.3.

9.4.

9.5.

9.6

Tous documents, informations et renseignements fournis ou obtenus par les
parties en exécution du présent Contrat seront considérés comme
confidentiels et ne pourront faire l'objet d'aucune communication, divulgation,
ou consultation par des tiers, sans l'accord écrit préalable des parties.

Les parties conviennent que toutes les informations récoltées dans le cadre
du présent Contrat sont de droit propriété des parties.

À cet effet, les parties s'engagent à traiter et à garder de manière
confidentielle toutes ces informations, pendant et après l'exécution du présent
Contrat. Ces informations ne peuvent être traitées que pâr des personnes
habilitées à cet effet dans le cadre de leurs attributions et tenues à garder le
secret professionnel.

Cette obligation de confidentialité pourra néanmoins être levée en cas de
contraintes ou sur réquisition des autorités compétentes. Dans ce cas, chaque
partie s'engage à notifier par écrit cette situation à l'autre partie, en précisant
les circonstances et les motifs donnart lieu à la divulgation et à prendre toutes
les dispositions raisonnables pour limiter celle-ci.

Sans contrevenir aux obligations de confidentialité prévues par l'article 9,
l'Amodiataire se réserve le droit de rendre publiques des informations sur le
présent Contrat d'Amodiation que toute société appartenant au présent
groupe se verrait obligée de communiquer de tels renseignements en vertu de
contrat passé avec les autorités boursières ou en raison des autres
règlements en vigueur.

L'Amodiataire jouit de tout droit vis-à-vis de l'ensemble des documents
référés, mais également vis-à-vis de l'ensemble des résultats des enquêtes
(sans nulle limitation) effectués dans le cadre du présent Contrat. Dès
l'obtention par la société commune en joint venture des droits miniers pour le
Périmètre Amodié, la totalité des droits ci-avant de l'Amodiataire seront
transférés à ladite société Commune.

Page 10 sur 20
Article 10 : MODIFICATIONS

10.1. Le présent Contrat d'Amodiation Pourra, à l'initiative de l’une F
l'objet de modification ou révision constatée Par Un âvenant écrit dû

par les parties.

ARTICLE 11 : OBLIGATIONS ENVIRONNEMENTALES HYGIENE ET SECURITE
11.1. Les parties s'engagent à se conformer Scrupuleusement aux dispositions du
Code et du Règlement miniers relatives à la protection de l'environnement.

11.2. En vue de se conformer aux dispositions des articles 202, 203 et 204 du Code
Minier, l'Amodiant et l'Amodiataire, conviennent de mettre à jour les Études
d'impact Environnemental (E.LE) existantes et de les adapter aux activités de
l'Amodiataire ou de la société d'exploitation à créer Pour la phase

d'exploitation.

11.3. L'Amodiataire ou la société d'exploitation à créer s'engage à prendre des

11.4. L'Amodiataire s'engage à se Soumettre à l'obligation d'observer les mesures
de sécurité, d'hygiène, de salubrité Publique, de Conservation des gisements,
Sources et voies Publiques  édictées Par l'Administration des Mines
conformément aux prescrits du Code Minier et du Règlement Minier.

Article 12 : PROTECTION DU PATRIMOINE CULTUREL
— — -——"TIRIMOINE CULTUREL

12.1 AU cours des travaux de Sondages de confirmation des réserves ou
d'exploitation, s’il venait à être mis à jour des éléments du Patrimoine culturel
national, biens : meubles _et immeubles, l'Amodiataire ou la Société

Article 13 : FORCE MAJEURE

a) En cas de force majeure :

-  L’inexécution par l'une des parties de ses obligations prévues par le Présent
Contrat sera excusée ;

j

£ ‘ : Ê N

j Page 11 sur20
pendant une période raisonnable après sa cessation, à condition que
linsolvabilité financière d'une partie ne la dispense ni ne l'exonère de remplir son

b) La partie directement affectée par cette force Majeure la notifiera aussitôt que
possible à l'autre partie et ComMuniquera une estimation de la durée de cette
situation de force majeure, ainsi: que toute äutre information utile et

circonstanciée.
c) Le terme « force majeure » tel qu'utilisé dans le présent contrat d'amodiation,

Article 13 : LOI APPLICABLE ET REGLEMENT DE DIFFERENDS
= S-EMENT DE DIFFERENDS

13.1.

13.3.

13.4.

13.5.

13.6.

13.7.

La validité, l'interprétation et l'exécution du présent contrat sont régis par les
lois en vigueur en République Démocratique du Congo.

Le litige sera tranché par un Tribunal arbitrai Composé de trois arbitres.
Chaque Partie devra nommer un arbitre. Le troisième arbitre, qui siègera en

A l'instar de l'État en ce qui concerne l'article 320 du Code Minier, l'Amodiant
renonce expressément et irrévocablement au droit de se prévaloir de la
protection de limmunité, en particulier limmunité de juridiction, l'immunité
d'exécution et l'immunité diplomatique.

Page 12 sui 20
Article 14 : LANGUE DU CONTRAT
=SSSSE DU CONTRAT

. ;
a TN 2
14.1. Le présent contrat est rédigé en français en six (6) exemple SES dor
trois réservés pour l'enregistrement au Cadastre Minier (CAM).

14.2. Tous les frais d'enregistrement du présent Contrat au Cadastre Minier sont :
charge de l'Amodiataire.

14.3. Le présent contrat comporte trois (3) annexes ci-dessous qui en font partie
intégrante.

- L'Annexe A définit les Coordonnées géographiques des Périmètres

amodiés du PE 5051 (Amodiation partielle avec 37 carrés miniers à la
partie Nord) et du PE 5053 (Amodiation totale) :

Article 15 : NOTIFICATIONS

Toutes notifications ou Communications relatives au présent Contrat d'Amodiation
doivent être faites par lettre recommandée avec accusé de réception aux adresses
ci-après :

Pour OKIMO :

OFFICE DES MINES D'OR DE KILO-MOTO

A l'attention de l’Administrateur-Directeur Général
15, avenue des Sénégalais, KINSHASA/GOMBE
B.P. 8498 KINSHASA |

E-mail : kilomoto okimo ahoo.fr

REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour SIVAHERA SPRL:

Monsieur le Président Directeur Général de la Société
SIVAHERA SPRL (Filiale de SIVAHERA AG)

45, Boulevard du 30 juin, Immeuble IMMOBILIA

À KINSHASA/GOMBE

E-mail : psivahera Sivahera.com

REPUBLIQUE DEMOCRATIQUE DU CONGO

Page 13 sur 20
ë
je |
hs
SE

Article 16 : DISPOSITIONS DIVERSES
ES TUIQNS DIVERSES

16.4 Toutefois, les Parties conviennent de mettre en place, dès la Signature du
présent Contrat, un Comité technique mixte pour le suivi des travaux à réaliser
par l'Amodiataire, dont l'organisation et le fonctionnemert seroni établis de
commun accord.

Article 17 : ENTREE EN VIGUEUR
=REE EN VIGUEUR

Le présent contrat entre en vigueur à la date de sa Signature par ies deux parties.

POUR L'OFFICE DES MINES D'OR DE KILO MOTO :
ES RES D'OR DE KILO MOTO :

Le Président du Conseil d'Administration en fonctions, Monsi n NSUKA
Zi KABWIKU =

L’Administrateur-Directeur Général, Monsieur Willy BAEG-X

POUR SIVAHERA SPRL:
—SSIVAUERA SPRL:

Le Président Directeur Général, Monsieur Patrick KATSUVA SIVAHERA

SIVAHERA
s, Democratic Republic of Congo Page 44 sur 2
Vo NRC KG 718 M - Id. Nat: O1-16S-AMBASTL
